Citation Nr: 1613215	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  12-12 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for panic disorder.

3. Entitlement to a rating in excess of 20 percent for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.P. Armstrong


INTRODUCTION

The Veteran served on active duty from November 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran testified before the undersigned in an August 2014 hearing; he also had a Board hearing in August 2012.  Hearing transcripts were associated with the claims file and reviewed prior to this decision.


FINDINGS OF FACT

1. The weight of the evidence is against finding a current left ear hearing loss disability or that right ear hearing loss began in or is related to service.

2. Panic disorder is an alternate diagnosis for symptoms previously service-connected as PTSD.

3. The evidence shows daytime urgency and frequency with voiding four or five times per day and three to four times per night. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for service connection for panic, or anxiety, disorder have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3. The criteria for a rating in excess of 20 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.115b, Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In November 2008, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations and medical opinions for the hearing loss, mental health, and prostate cancer claims in June 2010, March 2011, October 2011 and February 2012.  The examinations were thorough, detailed, and addressed the rating criteria.  The medical opinions considered all relevant evidence of record and provided rationale for conclusions.  During the Board hearings, the Veteran sufficiently reported the current nature of residual symptoms from prostate cancer, and an additional examination would only delay the processing of his increased rating claim.  The Veteran was afforded a new Board hearing in compliance with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the August 2014 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms, service, and treatment to determine whether all relevant records had been obtained.  His questions were designed to elicit testimony as to the elements needed to substantiate the claim.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Lay statements of continuity of symptomatology may prove service connection for those chronic diseases enumerated in 38 U.S.C.A. § 1101(3).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose hearing loss or determine its cause as this requires specialized training to understand the complexities of the neurological system.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements were detailed and consistent.  

Hearing loss 

Following a review of the evidence, the Board determines that the criteria for service connection for hearing loss have not been met.  See 38 C.F.R. § 3.303.

Regarding the left ear, the evidence does not show current hearing loss disability.  The June 2010 VA examiner recorded normal hearing in the left ear, meaning threshold readings not above 25 decibels at the 500, 1000, 2000, 3000, and 4000 Hertz frequencies.  See 38 C.F.R. § 3.385.  While the Veteran reported hearing problems, he is not competent to diagnose hearing loss and the audiometric findings of normal hearing are more probative.  Service connection cannot be established without a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.  As such, the claim for left ear hearing loss must be denied.  See id.

For the right ear, the evidence shows current hearing loss disability.  The June 2010 examination showed hearing loss in the right ear, which met VA requirements for disability.  See 38 C.F.R. § 3.385.

The evidence shows in-service noise exposure but not hearing loss.  In statements to VA, the Veteran reported being exposed to noise from working as a radio operator and artillery fire in Vietnam.  His DD 214 confirms that his military occupational specialty was radio operator and he served in Vietnam in 1969 and 1970.  The Board finds in-service noise exposure.  During the Board hearings, the Veteran reported experiencing hearing problems in service, but his service treatment records show no complaints of or treatment for hearing loss.  Instead, the April 1972 separation examination recorded normal hearing based on audiometric testing.  

The weight of the evidence is against finding that current right ear hearing loss is related to noise exposure in service.  Again, in-service medical records did not show any hearing loss.  Further, hearing evaluations in October 2003 recorded normal hearing.  See 38 C.F.R. § 3.385.  At the Board hearings, the Veteran reported having hearing problems from the time of service forward and seeking treatment beginning in 1980.  Sensorineural hearing loss is considered a chronic disease as an organic disease of the nervous system and may be proven by lay statements.  See Walker, 708 F.3d at 1331; 38 C.F.R. § 3.309; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  Here, however, the October 2003 evaluation showing normal hearing suggests that the Veteran's symptoms were not evidence of hearing loss disability.  Continuity thus cannot be established.  Moreover, the June 2010 examiner concluded that right ear hearing loss was not caused by or the result of service because hearing was clearly within normal limits at discharge and the October 2003 evaluation.  Hearing loss presented at least 30 years after service.  Given the 2003 evaluation and the examiner's opinion, the weight of evidence is against finding current right ear hearing loss is related to in-service noise exposure.  Additionally, there is no objective evidence of hearing loss disability within a year of separation for presumptive service connection to apply.  See 38 C.F.R. §§ 3.307, 3.309.  

Psychiatric disorder

Based on the record, the Board finds that the criteria for service connection for panic, or anxiety, disorder as related to posttraumatic stress disorder (PTSD) have been met.  See 38 C.F.R. § 3.303.

The evidence shows a current diagnosis of panic disorder.  Treating providers diagnosed panic disorder in 2006 and 2008.  The VA examiners in 2011 diagnosed PTSD.  The RO granted service connection for PTSD in April 2012.  As noted, medical professionals could not reach a consensus as to whether the Veteran's symptoms more closely approximated the PTSD or panic disorder diagnosis.  The medical professionals analyzed the same set of symptoms and did not diagnose two distinct disabilities.  Regardless of the diagnosis, PTSD and panic disorder are rated the same way under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  To the extent that the evidence shows a diagnosis of panic disorder, the Board grants the Veteran's claim for service connection as part of his service-connected PTSD.

The Veteran was afforded the benefit of the doubt, the evidence is in favor of his claim for panic disorder, but the preponderance of the evidence is against service connection for hearing loss.  See 38 C.F.R. §§ 3.102, 3.303.

III. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to give evidence of symptoms observable by his senses, and the Board finds him credible as his statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Diagnostic Code (DC) 7528 provides for a 100 percent rating following therapy for malignant neoplasms of the genito-urinary system.  38 C.F.R. § 4.115b, DC 7528.  Afterward, if there has been no local reoccurrence or metastasis, residuals are to be rated as voiding dysfunction or renal dysfunction.  Id.  For voiding dysfunction, a 20 percent rating is assigned when absorbent material is required and must be changed less than two times a day.  A 40 percent rating is assigned when the wearing of absorbent materials must be changed two to four times per day, and a 60 percent rating is assigned with the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.  For urinary frequency, a 20 percent rating is warranted for daytime voiding interval between one and two hours or awakening to void three to four times per night.  A maximum, 40 percent rating is warranted for daytime voiding interval less than one hour or awakening to void five or more times per night.  38 C.F.R. § 4.115a.

After review of the record, the Board concludes that the criteria for a rating in excess of 20 percent for residuals of prostate cancer have not been met.  See 38 C.F.R. § 4.115.

The evidence shows daytime urgency and frequency with voiding four or five times per day and three to four times per night.  The Veteran was diagnosed with prostate cancer and treated with radiation therapy in 2005.  The VA examiner in February 2012 characterized his cancer as in remission.  The examiner recorded voiding dysfunction with episodes of extreme urgency and urgency incontinence if the Veteran could not reach the bathroom.  The Veteran reported daytime voiding between one and two hours and nighttime voiding two times.  The examiner found no obstructed voiding or symptoms, no recurrent infections, and no impact on ability to work.  During the 2012 Board hearing, the Veteran reported urinating a few times per day and quite a few times per night.  He noted that he wet the bed about two to three times per week and occasionally had problems with leakage during urgency.  In 2014, he reported getting up to go to the bathroom three or four times a night and four or five times a day and wetting himself two to three nights a week.  During both hearings, the Veteran denied using absorbent material.  

The symptoms of voiding dysfunction with urgency and frequency are contemplated by the 20 percent rating assigned.  The reported daytime voiding four to five times would be in intervals between one and two hours based on an eight hour day.  Waking to void three to four times at night is directly addressed by the 20 percent criteria.  There is no evidence that the Veteran voids more frequently.  While the Veteran reported occasional leakage with urgency and wetting the bed, he consistently denied the use of absorbent material when asked by both Veterans' Law Judges.  Under the criteria for voiding dysfunction, 40 and 60 percent ratings require the wearing of absorbent material or use of an appliance.  See 38 C.F.R. § 4.115a.  Based on the stated frequency and lack of use of absorbent material, residual symptoms of the Veteran's prostate cancer do not meet the criteria for a rating in excess of 20 percent.  See 38 C.F.R. § 4.115b, DC 7528.

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.104.  The evidence shows generally the same symptoms throughout the period on appeal such that staged ratings are not appropriate.  See Fenderson, 12 Vet. App. 126-27.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the rating criteria consider voiding dysfunction and urinary frequency.  The Veteran has not reported any symptoms associated with his disability that are not considered by the criteria, and the rating code is sufficient to rate his disability picture.  Following Mittleider, there are no symptoms that have not been considered in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the first step of Thun was not satisfied, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.



ORDER

Service connection for hearing loss is denied.

Service connection for panic disorder, as part of service-connected PTSD, is granted.

A rating in excess of 20 percent for residuals of prostate cancer is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


